 



Exhibit 10.2

AMENDMENT TO
EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement is by and between Lennox International
Inc., a Delaware corporation (the “Company”), and                      (the
“Executive”), dated as of the 7th day of December, 2007.

WHEREAS, the Company and the Executive executed that certain Employment
Agreement dated as of                      (as amended from time to time, the
“Agreement”; capitalized terms not otherwise defined herein shall have the
meaning given to them in the Agreement); and

WHEREAS, Section 409A of the Internal Revenue Code (“Section 409A”) imposes new
requirements for certain nonqualified deferred compensation arrangements; and

WHEREAS, the Internal Revenue Service in April 2007 published final regulations
under Section 409A; and

WHEREAS, the Company has determined that amending certain of the Company’s
plans, agreements and programs containing nonqualified deferred compensation
arrangements is necessary to comply with the new requirements under
Section 409A; and

WHEREAS, Executive and the Company desire that certain changes be made to the
Agreement to comply with the new requirements under Section 409A.

IN CONSIDERATION of the mutual covenants and agreements hereinafter set forth,
and for good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the Company and the Executive hereby agree has follows:

1. Exhibit C – Severance Terms. Exhibit C of the Agreement shall be revised and
replaced with the provision set forth below:

“EXHIBIT C

SEVERANCE TERMS



  1.  
Effect of Protective Covenants. The provisions of Paragraphs C2(a)-(d) of
Exhibit A of this Agreement will continue in full force and effect regardless of
whether Employee continues to be employed by Lennox and regardless of the reason
Employee’s employment is terminated and regardless of the severance compensation
to which Employee is entitled as set forth below, if any.



1



--------------------------------------------------------------------------------



 



  2.  
Normal Severance Compensation. Should Employee be terminated by Lennox prior to
the expiration of the term specified in Section 2 of the body of the Agreement
or the Agreement is not renewed by Lennox for any reason other than for Cause as
defined in Section B.3 of Exhibit A, and provided the Employee does not elect
and qualify for the Enhanced Severance Payment described in Section 3 of
Exhibit C set forth below, Employee will be entitled to receive monthly payments
of the greater of the Employee’s Monthly Base Salary for the remainder of the
Agreement’s term or three months of Employee’s Monthly Base Salary; provided
that (i) if more that six months severance is required, the first six such
monthly payments shall be paid in a lump sum on the date six months, two days
after the date of termination, and the remaining severance payments paid monthly
thereafter, or, (ii) if there are fewer than six monthly payments, all such
monthly payments, shall be payable in a lump sum on the date six months, two
days after the date of termination. Any such payments shall be in addition to
any other compensation or benefits applicable to an employee at Employee’s level
to the extent the Employee would be eligible for such compensation or benefits
under the terms of those formal programs which are applicable to all employees
at Employee’s level in effect at the time of termination and, for any benefits
which continue after termination, subject to any modification which is made to
such programs applicable to the all of the participants at such time.



  3.  
Enhanced Severance Benefits. If Lennox terminates an Employee other than for
Cause (including Lennox’ non-renewal of the Agreement) and that Employee elects
and meets the conditions of this Paragraph 3 of Exhibit C, Lennox agrees to pay
an Enhanced Severance Payment and provide the other benefits described below
(“Enhanced Severance Benefits”). The Employee must agree to execute a written
General Release of any and all possible claims against Lennox existing at the
time of termination in exchange for which Lennox agrees to the following
severance provisions:



  (i)  
Severance Payment. Lennox agrees to pay Employee’s Monthly Base Salary for a
period of 12 months following the date of termination, if the termination occurs
within the first three years of the Employee’s employment or if it occurs
thereafter, 24 months; provided that the first six such monthly payments shall
be payable in a lump sum on the date six months, two days after the date of
termination. In addition, Lennox agrees to pay to the Employee, on the date six
months, two days after the date of termination, in a lump sum, the total of any
short-term bonus payments actually paid to the Employee over the twelve
(12) month period prior to the date of termination, if the termination occurs
within the first three years of the Employee’s employment or if it occurs
thereafter, over the twenty four (24) month period. The severance payments will
be paid in accordance with the regular payroll policies of Lennox then in effect
and each installment will be subject to regular payroll deductions and all
applicable taxes.



2



--------------------------------------------------------------------------------



 



  (ii)  
Perquisites. In addition to (i) above, Employee will receive on the date six
months, two days after the date of termination, in a lump sum, a payment of a
sum equal to 10% of the Employee’s Annual Base Salary in effect at the time of
termination in lieu of the continuation of or payment for any perquisites,
including, without limitation, automobile, club membership, tax preparation,
physical examination or others being received by the Employee at the time of
termination.



  (iii)  
COBRA Continuation. Lennox agrees to pay COBRA premiums to allow Employee to
continue to participate in Lennox group health plan on the same terms as other
Lennox employees for up to 18 months while Employee is unemployed and not
eligible for other group health insurance coverage. Should Employee remain
unemployed at the end of 18 months, the equivalent of the COBRA premium will be
paid to the employee on a month-to-month basis for up to six additional months
for his or her use in obtaining health insurance coverage outside the group
health plan.



  (iv)  
Outplacement. Lennox agrees to provide Employee with outplacement services in
accordance with Lennox’ then applicable policy; provided that such outplacement
expense is paid by the Company no later than the end of the second calendar year
following the calendar year in which the date of termination occurred. Should
Employee elect not to receive outplacement services, then in lieu of such
outplacement services, Lennox agrees to pay Employee a lump sum payment of 10%
of Employee’s Annual Base Salary on the date six months, two day after the date
of termination.



  (v)  
Death Benefit. Employee’s beneficiary, as set forth in Exhibit D, will receive,
in a lump sum, a death benefit equivalent to six months of Employee’s Monthly
Base Salary in the event that the Employee should die during the period in which
the Employee is entitled to any severance payment described above.



  4.  
Section 409A; Payments to be Separate. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and shall be
construed in a manner to give effect to such intention. The parties shall, if
necessary, amend the terms of this Agreement to the limited extent necessary in
order to comply with the requirements of Section 409A. Each payment due
hereunder will be considered to be separate payments due to Employee and not one
of a series of payments for purposes of Section 409A.



3



--------------------------------------------------------------------------------



 



Nothing herein shall be construed to limit Employee’s right to receive any
benefits and entitlements under Lennox’ ERISA or other employee benefit plans,
with all such benefits being received by the Employee only to the extent allowed
by and subject to the terms of any such plan as it may from time to time exist
or be modified. Further, this Agreement is not intended and the parties agree
that it will not be interpreted as creating any obligation for Lennox to create
or maintain any employee benefit, compensation, perquisite or other plan, policy
or program for its employees and Lennox retains the sole discretion to eliminate
or modify any existing plan, program or policy as it deems to be appropriate.”

2. Other Provisions Not Changed. The Agreement, except as modified in this
Amendment to Employment Agreement, shall be and remain in full force and effect
in accordance with its terms.

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first above
written.

LENNOX INTERNATIONAL INC.

By:                                                                   
Name:
Title:


EXECUTIVE



     
                                                                         



4